June 29,   1955


Honorable J. W. Edgar              Opinion    No.   S-162
Commissioner of Education
Texas Education Agency             Re: Effect of abolishment
Austin, Texas                          of an independent
                                       8ChOOl district on
                                       existing teacher em-
Dear Dr. Edgar:                        ployment contracts.
          In requesting the opinion of this office~you have
Stated that the board of trustees of an Independent school
district engaged the services of some additional school
teachers to fill positions which the board declared had been
vacated by other teachers. In less than a month after this
action was taken, an election ,in the district, pursuant to
the provisions of Article 2767, Vernon's Civil Statutes,
abolished the independent district. The county board of
school trustees then created a common school district con-
taining the same area comprised in the former independent
school district, and appointed a three member board of
trustees for the new common school district. One of the
first acts of the board of trustees of the common school
district was to cancel the teaching contracts awarded to
the replacement teachers by the board of trustees for the
former independent school district. You have asked the
question as to the validity of the teaching contract8 in
the light of the order of cancellation.
          School districts are "quasi municipal corpora-
tions.' Love v. City of Dallas, 120 Tex. 351, 40 S.W.2d
26 (1931).
          11   . under the well established rule of
     equity: when the same, or s,ubstantiallythe same,
     inhabitants form a new corporation with the same
     territorial limits, the new corporation is treated
     as the successoK of the old and Subject to its.lia-
     billties.         Young v. City of Colorado, 174
S.W. 986, 694 [Tex.Civ.App. 1915, error ref.) See
     al80 Rocky Mount I.S.D. v. Jackson 152 S.W.2d 400,
     403 (Tex.Civ.App. 1941, error ref.j.
         ~The board of trustees of the independent school
district was authorized to contract with the teachers it em-
ployed. Article 2781, V.C.S. Those contracts created a
Hon. J. W. Edgar, page 2 (S-162)


liability against the independent school.district. Campbell
v. Jones, 264 S.W:2d 425 (Tex.Sup; 1954); Rocky Mo,untI.S.D.
v. Jackson, supra; Fikes v. Sharp, 112 S.W.2d 774, 777 (Tex.
Civ.App. 1938, error ref.); Borger I.S.D. v. Dickson, 52 S.W.
2d 505 (Tex.Civ.App. 1932, error ref.). When the independent
school district was abolished by election the common school
district succeeded to all the assets of the former district,
and likewise became liable for all the obligation8 of the old
district. Article 2767c, V.C.S.; Rocky Mount I.S.D. v. Jack-
son> supra. The teaching contracts could not be revoked
without any charge of fraud, imposition, or mutual mistake,
and without a hearing given the teacher8 in regard to the in-
tended revocation of their contracts. Miller v. Smiley, 65
S.W.2d 417, 420 (Tex.Civ.App. 1933, error ref.).
          Under the circumstance8 described in your request
the contracts of the teachers legally employed by the board
of trustees of the independent school district were not af-
fected by the abolition of the independent school district
and the subsequent creation of the common school district
comprising the same,boundaries. The action of the board of
trustee8 of the common school district was ineffective to
cancel the teaching contracts. Consequently, the teacher8
are still employed by the school district for the remaining
term of their contracts.
                          SUMMARY
          A School district succeeding to the same
      boundaries held by a former school district
      assumes the assets and obligation8 of the for-
      mer district. Teaching contract8 of the former
      district remain as continuing obligation8 of the
      succeeding district.
APPROVED:                          Yours very truly,
J. C. Davis, Jr
Count??Affairs Division            JOHN BEN SHEPPERD
William W. Guild                   Attorney General
Reviewer
J. A. Amis, Jr.
Reviewer                           BY
Robert S. Trotti
First ASSiStant                           AiSiStant
John Ben Shepperd
Attorney General
BEL:zt